Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-19 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 has been considered by the examiner.

Claim Objections
Claims 2, 4, 6-8, 11, 13 and 15-17, are objected to because of the following informalities: (FP 7.29.01)
In claim 2, line 2, “a route along” should read “the route along”
In claim 2, line3 “a route to the destination” should be “the route to the destination” 
In claim 4, line 3, “a route from the one end point” should read “the route from the one end point”
In claim 4, line5 “a route to the destination” should be “the route to the destination
In claim 6, line 1, “a location that does” should read “the location that does”
In claim 6, line 2, “a traveling direction of an arrival link for entering from the arrival link” should read “a traveling direction of any arrival link for entering from the arrival link”
In claim 7, line 1, “a location that does” should read “the location that does”
In claim 7, line 2, “a traveling direction of an arrival link for entering from the arrival link” should read “a traveling direction of any arrival link for entering from the arrival link”
In claim 8, line 3, “an arrival link 42direction indicating” should read “the arrival link 42direction indicating”
In claim 11, line 2, “a route along” should read “the route along”
In claim 11, line3 “a route to the destination” should be “the route to the destination” 
In claim 13, line 5, “a route from the one end point” should read “the route from the one end point”
In claim 13, line 7 “a route to the destination” should be “the route to the destination” 
In claim 15, line 1, “a location that does” should read “the location that does
In claim 15, line 2, “a traveling direction of an arrival link for entering from the arrival link” should read “a traveling direction of any arrival link for entering from the arrival link”
In claim 16, line 2, “a traveling direction of an arrival link for entering from the arrival link” should read “a traveling direction of any arrival link for entering from the arrival link”
In claim 16, line 1, “a location that does” should read “the location that does”
In claim 17, line 3, “an arrival link 42direction indicating” should read “the arrival link 42direction indicating”

Appropriate corrections are required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim1. 

Regarding claim 1, applicant recites “A route searching device that performs a route search using costs related to links included in a route, the route searching device comprising: 
a processor configured to implement:  
a location information obtaining unit that obtains location information in which an arrival link from which a vehicle can enter a location serving as a destination and an arrival link direction are associated with the location, the arrival link direction indicating a traveling direction of the arrival link in which the vehicle can enter upon entering the location from the arrival link; 
a cost correcting unit that corrects a cost related to the arrival link, based on the location information; 
 

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, location information obtaining unit, cost correcting unit and route searching unit nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
The processor is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0010], [0013], and [0016] in applicant’s specification), the location information obtaining unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] and [0009] in applicant’s specification), the cost correcting unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] and [0009] in applicant’s specification) and the route searching unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to 

Regarding claims 2, applicant recites “The route searching device according to claim 1, wherein the cost correcting unit corrects a cost such that a route along which the vehicle travels on the arrival link in the arrival link direction and reaches the destination is likely to be included as a route to the destination.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 3, applicant recites “The route searching device according to claim 2, wherein the cost correcting unit corrects the cost related to the arrival link such that a cost for traveling on the arrival link in the arrival link direction is lower than a cost for traveling in an opposite direction to the arrival link direction.”


Regarding claims 4, applicant recites “The route searching device according to claim 2, wherein when a direction 41going to a destination from one end point of the arrival link matches the arrival link direction and a direction going to a destination from another end point of the arrival link does not match the arrival link direction, the cost correcting unit corrects a cost such that a route from the one end point of the arrival link to a destination is more likely to be included as a route to a destination as compared to the other end point of the arrival link.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 5, applicant recites “The route searching device according to claim 1, wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second node cost set at another end point of the arrival link, and the cost correcting unit corrects at least one of the first node cost and the second node cost.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 6, applicant recites “The route searching device according to claim 1, wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, as the arrival link direction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 7, applicant recites “The route searching device according to claim 1, wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a right turn, as the arrival link direction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 8, applicant recites “The route searching device according to claim 1, wherein when arrival links associated with the location serving as a destination are a plurality of links that are divided for each traveling direction, for each of the plurality of links, an arrival link 42direction indicating a traveling direction of the link in which the vehicle can enter upon entering the 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 9, applicant recites “The route searching device according to claim 1, wherein the location serving as the destination is a facility.” 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites “A computer program for allowing to perform a route search using costs related to links included in a route, the computer program stored on a non-transitory computer readable medium and causing a computer to function as:
 a location information obtaining unit that obtains location information in which an arrival link from which a vehicle can enter a location serving as a destination and an arrival link direction are associated with the location, the arrival link direction indicating a traveling direction of an arrival link in which the vehicle can enter upon entering the location from an arrival link;
 a cost correcting unit that corrects a cost related to the arrival link, based on the location information; and 
 

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a location information obtaining unit, a cost correcting unit and a route searching unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
The location information obtaining unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] and [0009] in applicant’s specification), the cost correcting unit and the route searching unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] and [0009] in applicant’s specification) and the route searching unit is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0008] in applicant’s specification).  Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified 

Regarding claims 11, applicant recites “The computer program according to claim 10, wherein the cost correcting unit corrects a cost such that a route along which the vehicle travels on the arrival link in the arrival link direction and reaches the destination is likely to be included as a route to the destination.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 12, applicant recites “The computer program according to claim 11, wherein the cost correcting unit corrects the cost related to the arrival link such that a cost for traveling on the arrival link in the arrival link direction is lower than a cost for traveling in an opposite direction to the arrival link direction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 13, applicant recites “The computer program according to claim 11, wherein when a direction going to a destination from one end point of the arrival link matches the arrival link direction and a direction going to a destination from another end point of the arrival link does not match the arrival link direction, the cost correcting unit corrects a cost such that a route from the one end point of the arrival link to a destination is likely to be included as a route to a destination as compared to the other end point of the arrival link.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 14, applicant recites “The computer program according to claim 10, wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and 
a second node cost set at another end point of the arrival link, and 
the cost correcting unit corrects at least one of the first node cost and the second node cost.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 15, applicant recites “The computer program according to claim 10, wherein a location that does not allow a right turn entry is associated 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 16, applicant recites “The computer program according to claim 10, wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for 44entering from the arrival link by making a right turn, the arrival link direction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 17, applicant recites “The computer program according to claim 10, wherein when arrival links associated with the location serving as a destination are a plurality of links that are divided for each traveling direction, for each of the plurality of links, an arrival link direction indicating a traveling direction of the link in which the vehicle can enter upon entering the location serving as the destination from the link is associated as the arrival link direction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 18, applicant recites “The computer program according to claim 10, wherein the location serving as the destination is a facility.”. 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 10-13 and 17-18, are rejected under 35 U.S.C. 102 as being unpatentable over Okude (US 9239242 B2), hereinafter referred to Okude, respectively.

Regarding to claim 1, Okude discloses a route searching device that performs a route search using costs related to links included in a route, the route searching device comprising ([see at least Col1. Line 7-10, Col1. line 52-63, “The present invention relates to a route calculation system, a navigation device and a route calculation method, each of which calculates a route based on probe data acquired by a center.”, “Patent literature 2 discloses a technology for searching a route, which involves classifying a plurality of pieces of travel history data obtained from probe data by categories including driver information, vehicle information, purpose of travel, setting a link cost by calculating, by category, ratios of links along which travels are made assuming that a plurality of pieces of travel history data classified into the same category are treated as the pieces of the travel history data relative to drivers having the same liking in route selection, and searching a route with placing priority to the link along which the drivers having the same liking have traveled.”); a processor configured to implement [(see at least Col 10. line 60-63, “… the input/output processing unit 514 (step S56) to bring the recommended route on display at the display unit 52”); a location information obtaining unit that obtains location information in which an arrival link from which a vehicle can enter a location [(see at least Col 6. line 59-67, Col 7. Line1-14, Col 1. Line 28 - 37, “The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm. Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined. For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “a route search technology for providing an optimal route to a destination is a basic function of a navigation device. Such a technology commonly uses a method of calculating a route along which the amount of time required or traveling distance from the departure point to the destination is minimal. However, such a recommended route may include a road that is not used by the local people, such as a narrow road or a road having poor visibility. This causes a desire for a route that is selected taking into consideration not only time and distance but also comfort and safety.”); a cost correcting unit that corrects a cost related to the arrival link, based on the location information [(see at least Col 7. Line1-14, Col 8. Line 22 - 30, “… Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined. For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “the trajectory information creation unit 13 reads in the probe data acquired by the probe data acquisition unit 12 (step S20) and also map data of the area from the map database 17 (step S21) based on the location information (latitude and longitude) of the probe data. The trajectory information creation unit 13 matches the probe data read in by the probe data acquisition unit 12 with the road links of the map data read in in order to create moving route (trajectory, probe route) consisting of a series of road links based on the probe data.”); and a route searching unit that searches for a route to the destination, using the cost related to the arrival link, the cost being corrected by the cost correcting unit [(see at least Col 2. line 56 - 67, Col 6. line 59-67 to Col 7. Line1-14, “… a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and a recommended route calculation unit that calculates a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of a plurality of road links in an area that includes the departure point and the destination and based on the at least two kinds of weighting parameters selected by the weighting parameter selection unit corresponding to the specified set of the starting point and ending point combination.”, “  Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance … The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information. The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm … For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”).
 
Regarding to claim 2, Okude discloses the route searching device according to claim 1, wherein the cost correcting unit corrects a cost such that a route along which the vehicle travels on the arrival link in the arrival link direction and reaches the destination is likely to be included as a route to the destination [(see at least Col 6. line 59-67 to Col 7. Line 1-14, Col 13. line 37- 45, “Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance … The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information. The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm … For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.” “… During the route guidance, it detects whether the vehicle has deviated from the guide route (step S710) and for any deviation detected, it records the section in which such a deviation has occurred (step S711). When the vehicle 4 has arrived at or near the destination (YES in step S712), it saves the whole travel route including the route along which the vehicle 4 actually traveled as a result of deviation along with any deviated section if the deviated section exists (step S713). After the saving, the guidance ends, and the process ends.”).

Regarding to claim 3, Okude discloses the route searching device according to claim 2, wherein the cost correcting unit corrects the cost related to the arrival link such that a cost for traveling on the arrival link in the arrival link direction is lower than a cost for traveling in an opposite direction to the arrival link direction [(see at least Col 3. line 1-32, “According to the 2nd aspect of the present invention, a route calculation method comprises: calculating a route selection probability for each route of a plurality of routes based on a number of trajectories included in the each route among a plurality of trajectories corresponding to probe data and based on a number of trajectories each having a starting point and an ending point which are substantially identical with a starting point and an ending point of each of the each route, among the plurality of trajectories; acquiring at least two kinds of weighting parameters based on a route traveling distance and a route traveling time along each of the routes, the route traveling distance and the route traveling time being obtained based on the probe data, and based on the route selection probability, the at least two kinds of weighting parameters representing degrees of influences of at least the route traveling distance and the route traveling time on the route selection probability, for each of a plurality of sets of starting point and ending point combinations; selecting at least two kinds of the weighting parameters corresponding to a specified set of a starting point and ending point combination related to a combination of a departure point and a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and calculating a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of road links in an area that includes the departure point and the destination and based on the at least two kinds of the weighting parameters selected corresponding to the specified set of the starting point and ending point combination.”).

Regarding to claim 4, Okude discloses The route searching device according to claim 2, wherein when a direction 41going to a destination from one end point of the arrival link matches the arrival link direction and a direction going to a destination from another end point of the arrival link does not match the arrival link direction, the cost correcting unit corrects a cost such that a route from the one end point of the arrival link to a destination is more likely to be included as a route to a destination as compared to the other end point of the arrival link [(see at least Col 3. line 1-32, “According to the 2nd aspect of the present invention, a route calculation method comprises: calculating a route selection probability for each route of a plurality of routes based on a number of trajectories included in the each route among a plurality of trajectories corresponding to probe data and based on a number of trajectories each having a starting point and an ending point which are substantially identical with a starting point and an ending point of each of the each route, among the plurality of trajectories; acquiring at least two kinds of weighting parameters based on a route traveling distance and a route traveling time along each of the routes, the route traveling distance and the route traveling time being obtained based on the probe data, and based on the route selection probability, the at least two kinds of weighting parameters representing degrees of influences of at least the route traveling distance and the route traveling time on the route selection probability, for each of a plurality of sets of starting point and ending point combinations; selecting at least two kinds of the weighting parameters corresponding to a specified set of a starting point and ending point combination related to a combination of a departure point and a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and calculating a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of road links in an area that includes the departure point and the destination and based on the at least two kinds of the weighting parameters selected corresponding to the specified set of the starting point and ending point combination.”).

Regarding to claim 8, Okude discloses The route searching device according to claim 1, wherein when arrival links associated with the location serving as a destination are a plurality of links that are divided for each traveling [(see at least Col 2. line 56-67, Col 6. line 59-67,  “… destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and a recommended route calculation unit that calculates a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of a plurality of road links in an area that includes the departure point and the destination and based on the at least two kinds of weighting parameters selected by the weighting parameter selection unit corresponding to the specified set of the starting point and ending point combination.”, “The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm. Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined.”).

Regarding to claim 9, Okude discloses the route searching device according to claim 1, wherein the location serving as the destination is a facility [(see at least Col7. Line 9-14, Col7. Line 43 -51, “…  the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “the destination is substantially equal to a distance (i.e., a direct distance between the starting and ending points) of the weighting parameters setting section related to the weighting parameters. The weighting parameter selection unit 519 selects, for instance, those starting and ending points in the same area as an area in which one or both of the departure point and the destination are located (meshes or prefectures) or in an area near such an area.”).

Regarding to claim 10, Okude discloses a computer program for allowing to perform a route search using costs related to links included in a route, the computer program stored on a non-transitory computer readable medium and causing a computer to function as: ([see at least Col1. Line 7-10, Col1. line 52-63, “The present invention relates to a route calculation system, a navigation device and a route calculation method, each of which calculates a route based on probe data acquired by a center.”, “Patent literature 2 discloses a technology for searching a route, which involves classifying a plurality of pieces of travel history data obtained from probe data by categories including driver information, vehicle information, purpose of travel, setting a link cost by calculating, by category, ratios of links along which travels are made assuming that a plurality of pieces of travel history data classified into the same category are treated as the pieces of the travel history data relative to drivers having the same liking in route selection, and searching a route with placing priority to the link along which the drivers having the same liking have traveled.”); a processor configured to implement [(see at least Col 10. line 60-63, “… the input/output processing unit 514 (step S56) to bring the recommended route on display at the display unit 52”); a location information obtaining unit that obtains location information in which an arrival link from which a vehicle can enter a location serving as a destination and an arrival link direction are associated with the location, the arrival link direction indicating a traveling direction of an arrival link in which the vehicle can enter upon entering the location from an arrival link [(see at least Col 6. line 59-67, Col 7. Line1-14, Col 1. Line 28 - 37, “The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm. Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined. For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “a route search technology for providing an optimal route to a destination is a basic function of a navigation device. Such a technology commonly uses a method of calculating a route along which the amount of time required or traveling distance from the departure point to the destination is minimal. However, such a recommended route may include a road that is not used by the local people, such as a narrow road or a road having poor visibility. This causes a desire for a route that is selected taking into consideration not only time and distance but also comfort and safety.”); a cost correcting  [(see at least Col 7. Line1-14, Col 8. Line 22 - 30, “… Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined. For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “the trajectory information creation unit 13 reads in the probe data acquired by the probe data acquisition unit 12 (step S20) and also map data of the area from the map database 17 (step S21) based on the location information (latitude and longitude) of the probe data. The trajectory information creation unit 13 matches the probe data read in by the probe data acquisition unit 12 with the road links of the map data read in in order to create moving route (trajectory, probe route) consisting of a series of road links based on the probe data.”); a route searching unit that searches for a route to the destination, using the cost related to the arrival link, the cost being corrected [(see at least Col 2. line 56 - 67, Col 6. line 59-67 to Col 7. Line1-14, “… a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and a recommended route calculation unit that calculates a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of a plurality of road links in an area that includes the departure point and the destination and based on the at least two kinds of weighting parameters selected by the weighting parameter selection unit corresponding to the specified set of the starting point and ending point combination.”, “  Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance … The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information. The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm … For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”).
 
Regarding to claim 11, Okude discloses the computer program according to claim 10, wherein the cost correcting unit corrects a cost such that a route along which the vehicle travels on the arrival link in the arrival link direction and reaches the destination is likely to be included as a route to the destination [(see at least Col 6. line 59-67 to Col 7. Line 1-14, Col 13. line 37- 45, “Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance … The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information. The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm … For calculating a recommended route, the route calculation unit 513 acquires departure point information of the vehicle 4 based on, for instance, the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.” “… During the route guidance, it detects whether the vehicle has deviated from the guide route (step S710) and for any deviation detected, it records the section in which such a deviation has occurred (step S711). When the vehicle 4 has arrived at or near the destination (YES in step S712), it saves the whole travel route including the route along which the vehicle 4 actually traveled as a result of deviation along with any deviated section if the deviated section exists (step S713). After the saving, the guidance ends, and the process ends.”).

Regarding to claim 12, Okude discloses the computer program according to claim 11, wherein the cost correcting unit corrects the cost related to the arrival link such that a cost for traveling on the arrival link in the arrival link direction is lower than a cost for traveling in an opposite direction to the arrival link direction [(see at least Col 3. line 1-32, “According to the 2nd aspect of the present invention, a route calculation method comprises: calculating a route selection probability for each route of a plurality of routes based on a number of trajectories included in the each route among a plurality of trajectories corresponding to probe data and based on a number of trajectories each having a starting point and an ending point which are substantially identical with a starting point and an ending point of each of the each route, among the plurality of trajectories; acquiring at least two kinds of weighting parameters based on a route traveling distance and a route traveling time along each of the routes, the route traveling distance and the route traveling time being obtained based on the probe data, and based on the route selection probability, the at least two kinds of weighting parameters representing degrees of influences of at least the route traveling distance and the route traveling time on the route selection probability, for each of a plurality of sets of starting point and ending point combinations; selecting at least two kinds of the weighting parameters corresponding to a specified set of a starting point and ending point combination related to a combination of a departure point and a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and calculating a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of road links in an area that includes the departure point and the destination and based on the at least two kinds of the weighting parameters selected corresponding to the specified set of the starting point and ending point combination.”).

Regarding to claim 13, Okude discloses the computer program according to claim 11, wherein when a direction going to a destination from one end point of the arrival link matches the arrival link direction and a direction going to a destination from another end point of the arrival link does not match the arrival link direction, the cost correcting unit corrects a cost such that a route from the one end point of the arrival link to a destination is likely to be included as a route to a destination as compared to the other end point of the arrival link [(see at least Col 3. line 1-32, “According to the 2nd aspect of the present invention, a route calculation method comprises: calculating a route selection probability for each route of a plurality of routes based on a number of trajectories included in the each route among a plurality of trajectories corresponding to probe data and based on a number of trajectories each having a starting point and an ending point which are substantially identical with a starting point and an ending point of each of the each route, among the plurality of trajectories; acquiring at least two kinds of weighting parameters based on a route traveling distance and a route traveling time along each of the routes, the route traveling distance and the route traveling time being obtained based on the probe data, and based on the route selection probability, the at least two kinds of weighting parameters representing degrees of influences of at least the route traveling distance and the route traveling time on the route selection probability, for each of a plurality of sets of starting point and ending point combinations; selecting at least two kinds of the weighting parameters corresponding to a specified set of a starting point and ending point combination related to a combination of a departure point and a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and calculating a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of road links in an area that includes the departure point and the destination and based on the at least two kinds of the weighting parameters selected corresponding to the specified set of the starting point and ending point combination.”).

Regarding to claim 17, Okude discloses the computer program according to claim 10, wherein when arrival links associated with the location serving as a destination are a plurality of links that are divided for each traveling direction, for each of the plurality of links, an arrival link direction indicating a traveling direction of the link in which the vehicle can enter upon entering the location serving as the destination from the link is associated as the arrival link direction [(see at least Col 2. line 56-67, Col 6. line 59-67,  “… destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and a recommended route calculation unit that calculates a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of a plurality of road links in an area that includes the departure point and the destination and based on the at least two kinds of weighting parameters selected by the weighting parameter selection unit corresponding to the specified set of the starting point and ending point combination.”, “The route calculation unit 513 reads in road network information from the map database 518 via the input/output interface unit 515 in response to the route search request set by the input/output processing unit 514 and calculates a recommended route from the point of departure to the destination of the vehicle 4. For calculating a recommended route, a minimum cost route based upon travel time or speed, distance and so on per road link is usually calculated by using a mathematical method such as Dijkstra's algorithm. Upon determination of the cost of a road link to be used in route calculation by using a plurality of road attributes such as travel time or distance, the respective values of the road attributes are adjusted with the weighting parameters selected by the weighting parameter selection unit 519 before the cost of the road link can be determined.”).

Regarding to claim 18, Okude discloses the computer program according to claim 10, wherein the location serving as the destination is a facility [(see at least Col7. Line 9-14, Col7. Line 43 -51, “…  the location information stored by the location information storage unit 520 and also acquires destination information included in the route request set by the input/output processing unit 514. The route calculation unit 513 selects a route search area based on the acquired departure point information and the destination information.”, “the destination is substantially equal to a distance (i.e., a direct distance between the starting and ending points) of the weighting parameters setting section related to the weighting parameters. The weighting parameter selection unit 519 selects, for instance, those starting and ending points in the same area as an area in which one or both of the departure point and the destination are located (meshes or prefectures) or in an area near such an area.”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Okude (US 9239242 B2), in the view of Konichi (US 10309790 B2) hereinafter referred to as Okude and Konichi, respectively.

Regarding to claim 5, Okude discloses all the limitations stated above in claim 1, Okude does not explicitly disclose the route searching device, wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second node cost set at another end point of the arrival link, and the cost correcting unit corrects at least one of the first node cost and the second node cost. However, Konichi teaches the route searching device, wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second node cost set at another end point of the arrival link, and the cost correcting unit corrects at least one of the first node cost and the second node cost ([see at least Col 5. Line 62 – 67, Col 6. Line 1-3, The road link table 34b is a list of information that indicates a section form of a road between a plurality of road nodes. The road link table 34b stores therein, with respect to a plurality of road link IDs, road node IDs connected as start points of road links (start point road node IDs), road node IDs connected as end points of road links (end point road node IDs), the widths of the road, and the number of lanes in an associated manner.”). Both Okude and Konichi are analogous art and teach road searching device. However, only Konichi explicitly teaches the route 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the road link table 34b stores therein, with respect to a plurality of road link IDs, road node IDs connected as start points of road links (start point road node IDs), road node IDs connected as end points of road links (end point road node IDs), the widths of the road, and the number of lanes in an associated manner, as taught by Konichi. Doing so a vehicle support technique that identifies a route searched by using a road reference information IR indicating a road map with a lane reference information IL presenting the road map in details and generates guide information for guiding a vehicle based on the route identified with the lane reference information IL. (With regard to this reasoning, see at least Konichi, Col1. Line 26-31.)

Regarding to claim 14, Okude discloses all the limitations stated above in claim 10, Okude does not explicitly disclose wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second node cost set at another end point of the arrival link, and the cost correcting unit corrects at least one of the first node cost and the second node cost. However, Konichi teaches wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second  ([see at least Col 5. Line 62 – 67, Col 6. Line 1-3, The road link table 34b is a list of information that indicates a section form of a road between a plurality of road nodes. The road link table 34b stores therein, with respect to a plurality of road link IDs, road node IDs connected as start points of road links (start point road node IDs), road node IDs connected as end points of road links (end point road node IDs), the widths of the road, and the number of lanes in an associated manner.”). Both Okude and Konichi are analogous art and teach road searching device. However, only Konichi explicitly teaches wherein the cost related to the arrival link includes a first node cost set at one end point of the arrival link; and a second node cost set at another end point of the arrival link, and the cost correcting unit corrects at least one of the first node cost and the second node cost.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the road link table 34b stores therein, with respect to a plurality of road link IDs, road node IDs connected as start points of road links (start point road node IDs), road node IDs connected as end points of road links (end point road node IDs), the widths of the road, and the number of lanes in an associated manner, as taught by Konichi. Doing so a vehicle support technique that identifies a route searched by using a road reference information IR indicating a road map with a lane reference information IL presenting the road map in details and generates guide information for guiding 

Claims 6-7 and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Okude (US 9239242 B2), in the view of Endo (US 7376509 B2) hereinafter referred to as Okude and Endo, respectively.

Regarding to claim 6, Okude discloses all the limitations stated above in claim 1, Okude does not explicitly disclose, wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, as the arrival link direction. However, Endo teaches, wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, as the arrival link direction (See at least Col11. Line 4 - 12, “The route guidance unit 44 compares information of a recommended route  stored in the route /present status traffic data storage unit 43 with the current position information outputted from the map matching processor 47, and informs a user of a recommended route  with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2.”). Both Okude and Endo are analogous art and teach road searching device. However, only Endo explicitly teaches the route searching device, wherein a location that 
Thus, it would have been obvious to one having ordinary skill in the art to inform a user of a recommended route with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2, as taught by Endo. Doing so the present invention is to calculate a travel time accurately, by use of the traffic information collected in the past. Further objective of the present invention is to search for a quickest route or to calculate a travel time, as to a plurality of departure times. Moreover, there is another objective of the present invention to differentiate a display mode according to whether or not the display information is obtained by interpolating process, when the traffic information is displayed based on the information collected in the past. Further objective of the present invention is to perform switching between a display of information based on the information collected in the past and a display of information based on the present status traffic information obtained from outside. (With regard to this reasoning, see at least Endo, Col1. Line 34-47).

Regarding to claim 7, Okude discloses all the limitations stated above in claim 1, Okude does not explicitly disclose the route searching device, wherein a location that does not allow a left turn entry is associated with a traveling  (See at least Col11. Line 4 - 12, “The route guidance unit 44 compares information of a recommended route  stored in the route /present status traffic data storage unit 43 with the current position information outputted from the map matching processor 47, and informs a user of a recommended route  with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2.”). Both Okude and Endo are analogous art and teach road searching device. However, only Endo explicitly teaches the route searching device, wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a right turn, as the arrival link direction.
Thus, it would have been obvious to one having ordinary skill in the art to inform a user of a recommended route with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2, as taught by Endo. Doing so the present invention is to calculate a travel time accurately, by use of  (With regard to this reasoning, see at least Endo, Col1. Line 34-47).

Regarding to claim 15, Okude discloses all the limitations stated above in claim 10, Okude does not explicitly disclose, wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, the arrival link direction. However, Endo teaches, wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, the arrival link direction (See at least Col11. Line 4 - 12, “The route guidance unit 44 compares information of a recommended route  stored in the route /present status traffic data storage unit 43 with the current position information outputted from the map matching processor 47, and informs a user of a recommended route  with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2.”). Both Okude and Endo are analogous art and teach road searching device. However, only Endo explicitly teaches wherein a location that does not allow a right turn entry is associated with a traveling direction of an arrival link for entering from the arrival link by making a left turn, the arrival link direction.
Thus, it would have been obvious to one having ordinary skill in the art to inform a user of a recommended route with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2, as taught by Endo. Doing so the present invention is to calculate a travel time accurately, by use of the traffic information collected in the past. Further objective of the present invention is to search for a quickest route or to calculate a travel time, as to a plurality of departure times. Moreover, there is another objective of the present invention to differentiate a display mode according to whether or not the display information is obtained by interpolating process, when the traffic information is displayed based on the information collected in the past. Further objective of the present invention is to perform switching between a display of information based on the information collected in the past and a display of information based on the present status traffic information obtained from outside. (With regard to this reasoning, see at least Endo, Col1. Line 34-47).

Regarding to claim 16, Okude discloses all the limitations stated above in claim 10, Okude does not explicitly disclose, wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for 44entering from the arrival link by making a right turn, the arrival link direction. However, Endo teaches, wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for 44entering from the arrival link by making a right turn, the arrival link direction (See at least Col11. Line 4 - 12, “The route guidance unit 44 compares information of a recommended  route  stored in the route /present status traffic data storage unit 43 with the current position information outputted from the map matching processor 47, and informs a user of a recommended route  with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel direction on a map displayed on the display 2.”). Both Okude and Endo are analogous art and teach road searching device. However, only Endo explicitly teaches wherein a location that does not allow a left turn entry is associated with a traveling direction of an arrival link for 44entering from the arrival link by making a right turn, the arrival link direction.
Thus, it would have been obvious to one having ordinary skill in the art to inform a user of a recommended route with voice using the voice input/output device 4 whether a vehicle should go straight on or turn to the right or left before passing a crossing, and/or by indicating a travel  the present invention is to calculate a travel time accurately, by use of the traffic information collected in the past. Further objective of the present invention is to search for a quickest route or to calculate a travel time, as to a plurality of departure times. Moreover, there is another objective of the present invention to differentiate a display mode according to whether or not the display information is obtained by interpolating process, when the traffic information is displayed based on the information collected in the past. Further objective of the present invention is to perform switching between a display of information based on the information collected in the past and a display of information based on the present status traffic information obtained from outside. (With regard to this reasoning, see at least Endo, Col1. Line 34-47).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.

Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668